




TRANSITION AND RETIREMENT AGREEMENT
BY AND BETWEEN
FIRSTMERIT BANK N.A.
AND
LARRY A. SHOFF
Effective as of the Effective Date (as defined in Section 9.03[4]), FirstMerit
Bank, N.A. (“Corporation”), a national banking association, and Larry A. Shoff
(“Mr. Shoff”), collectively, the “Parties,” enter into this Transition and
Retirement Agreement (“Agreement”) to describe the terms and conditions of Mr.
Shoff's continuing employment with the Corporation and subsequent retirement at
the end of the Term (as defined below) of this Agreement.
ARTICLE 1    TERM OF AGREEMENT
Unless it terminates at an earlier date as provided in Article 5, Mr. Shoff will
remain employed by the Corporation from the Effective Date until the end of the
Transition Period (“Term”), at which time Mr. Shoff agrees that he will
voluntarily terminate employment with the Corporation because of retirement.
ARTICLE 2    POSITIONS; DUTIES
2.01    Position, Transition Duties and Retirement. Mr. Shoff agrees:
[1]     Effective as of the Effective Date [a] to resign as Executive Vice
President and Chief Information Officer (“CIO”), but [b][i] to continue in
active employment with the Corporation until the earlier of the following dates:
a) the date a successor is identified and installed by the Corporation or b)
March 1, 2013 (“Transition Period”), and [ii] during the Transition Period, to
perform services as an interim CIO, including without limitation participation
in the preparation of and transfer of duties to a designated successor. Mr.
Shoff will perform duties and responsibilities as assigned by the Chief
Financial Officer of the Corporation.
[2]     Effective as of conclusion of the Transition Period to resign as an
employee of the Corporation and any other entity that is related through common
ownership to the Corporation (all entities related through common ownership to
the Corporation are called “Group Members” and the Corporation and all Group
Members collectively are called the “Group”). Mr. Shoff will resign from the
FirstMerit Bank N.A. Board of Directors effective on the Termination Date.
2.02    Reporting. During the Term, Mr. Shoff will report directly to the Chief
Financial Officer of the Corporation.
ARTICLE 3    COMPENSATION
During the Term and subject to this section and to Article 5:
3.01    Base Salary. The Corporation will pay to Mr. Shoff a semi-monthly Base
Salary payment in the amount of Twelve Thousand Four Hundred Twelve Dollars and
Fifty Cents ($12,412.12) each less all withholding deductions for applicable
federal, state and local income and employment taxes in accordance with the
Corporation's normal payroll practices. During the Term, the Base Salary will
not be reduced without Mr. Shoff's consent.




--------------------------------------------------------------------------------




3.02 Incentive Compensation. Mr. Shoff will not be eligible to participate in
the 2012 or 2013 incentive compensation program. Mr. Shoff will not be eligible
to receive any 2012 or 2013 restricted stock awards.
3.03    Benefits. Mr. Shoff will be entitled to continue to participate in the
hospitalization, life insurance and other employee benefit plans and programs,
if any, that the Corporation maintains during the Term in accordance with the
provisions of those plans and programs and on the same basis as other full-time
salaried employees of the Corporation who participate in those employee benefit
plans. Mr. Shoff will not be compensated for any 2013 accrued PTO days which
remain unused on March 1, 2013. Mr. Shoff also may exercise his vested stock
options during the Term and continue to vest in his stock options and restricted
stock during the Term, subject to the terms of the plans and award agreements
through which those equity awards were issued.
3.04    No Duplicate Payments. Nothing in this Agreement is intended to result
in the duplication of any payments or benefits provided to Mr. Shoff prior to
the execution of this Agreement or under the terms of any other agreement by and
between Mr. Shoff and the Corporation (“Prior Agreements”) or under any other
employee benefit plan or program maintained or sponsored by the Corporation on
or before the Effective Date.
ARTICLE 4    BUSINESS-RELATED EXPENSES
The Corporation will pay (or reimburse) Mr. Shoff for all reasonable, ordinary
and necessary expenses that he incurs prior to and during the Term will be
reimbursed in accordance with the Corporation's policy for the reimbursement of
such expenses.
ARTICLE 5    TERMINATION OF EMPLOYMENT
5.01    Expiration of Term. Mr. Shoff agrees that he will comply with the terms
of this Agreement and will voluntarily terminate his employment because of
retirement at the expiration of the Term. In exchange, but subject to
Mr. Shoff's execution and non-revocation of a general release, substantially in
the form attached hereto as Exhibit A (“General Release”), and any restrictions
imposed under Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and to the terms of this section, Mr. Shoff benefits described in this
Agreement.
In addition to the consideration and benefits which Mr. Shoff will receive prior
to the expiration of the Term, upon his termination at the end of the Term:
[1]    Transition and Separation Compensation.     Beginning on the first
payroll date following the Termination Date (provided, that Mr. Shoff has not
revoked his General Release prior to the expiration of the period contained in
Section 1.03 of Exhibit “A,” the Corporation will pay to Mr. Shoff Eighteen (18)
equal semi-monthly payments in the amount of Twelve Thousand Four Hundred Twelve
Dollars and 50/100 Cents ($12,412.50) each less all withholding deductions for
applicable federal, state and local income and employment taxes in accordance
with the Corporation's normal payroll practices. In addition, in the event that
Mr. Shoff is employed at the expiration of the Transition Period, the
Corporation will pay Mr. Shoff the amount of One Hundred Thousand Dollars
($100,000.00) less all withholding deductions for applicable federal, state and
local income and employment taxes in accordance with the Corporation's normal
payroll practices. This amount will be paid in a lump sum on the first payroll
date following the expiration of the revocation period contained in Section 1.03
of Exhibit “A.” A 2012 and 2013 Form W-2 will be issued to Mr. Shoff for this
amount. Mr. Shoff acknowledges, warrants and agrees that interest on these
payments will not accrue.




--------------------------------------------------------------------------------




[2]    Equity Awards. The vesting, ability to exercise and lapsing of any
restrictions of Mr. Shoff's outstanding equity awards will be determined in
accordance with and to the extent provided under the terms relating to
terminations of employment for similar reasons contained in the plan and the
award agreements through which they were granted.
[3]    Medical Coverage. After the Termination Date (as defined below) and in
the event that Mr. Shoff elects health insurance continuation under COBRA, Mr.
Shoff will be eligible to participate in the Corporation's group health coverage
continuation, however, Mr. Shoff will be responsible for any and all costs
associated with the monthly premiums.


[4]    Retirement Plan Benefits. Mr. Shoff (or, if applicable, his beneficiary)
will be entitled to all benefits he has accrued under:


[a]    The FirstMerit Corporation and Affiliates Employees' Salary Savings
Retirement Plan.
[b]    The Pension Plan for Employees of FirstMerit Corporation and
Subsidiaries.
[c]    The FirstMerit Corporation Amended and Restated Supplemental Executive
Retirement Plan, as last amended and restated effective January 1, 2008 (the
“SERP”).
[5]    Unemployment.    The Corporation agrees not to contest Mr. Shoff's
application for Unemployment Insurance and will communicate that the reason for
separation was “retirement.” Should Mr. Shoff elect to file an application for
unemployment compensation benefits, he understands and agrees that whether or
not he receives unemployment compensation shall be based upon whether the claim
is allowed by the appropriate state agency.
[6]    Outplacement. Corporation will provide Mr. Shoff with outplacement
services with Dice & Company for a period not to exceed six months.
The amounts distributable under Section 5.01[3] will be distributed subject to
the terms and conditions of each plan in effect on the Termination Date.
5.02    Termination of Employment Before Expiration of Term for Disability, by
Mr. Shoff With Good Reason or any Other Reason Other Than by the Corporation for
Cause. If, before the expiration of the Term, Mr. Shoff's employment terminates
for Disability, or termination by Mr. Shoff with Good Reason (as defined in
Section 5.07[3]), or termination by the Corporation, other than for Cause (as
defined in Section 5.07[1]), then, subject to the execution and non-revocation
of the General Release by Mr. Shoff or, if applicable, his representative, he
will be entitled to the payments and benefits described in Article 3 as if the
Term had expired at the end of the Transition Period.
5.03    Termination of Employment Before Expiration of Term by the Corporation
for Cause or by Mr. Shoff Without Good Reason or by Mr. Shoff's Death. If,
before the expiration of the Term, Mr. Shoff's employment is terminated by the
Corporation for Cause or by Mr. Shoff without Good Reason or by Mr. Shoff's
death, then Mr. Shoff (or, if applicable, his beneficiary) will be entitled to:
[1]    The amount described in Section 3.01[1] and any benefits he has earned
through the date of termination or death under the employee benefit plans and
programs described in Section 3.03.
[2]    The vesting, ability to exercise and lapsing of any restrictions of Mr.
Shoff's outstanding equity awards as determined in accordance with and to the
extent provided under the terms relating to




--------------------------------------------------------------------------------




terminations of employment for similar reasons contained in the plan and the
award agreements through which they were granted.
5.04    Effect of Other Severance Benefits. Regardless of any other provision of
this Agreement and except as specifically provided in this Agreement, all
amounts paid under this Article 5 will be in lieu of any amounts payable to
Mr. Shoff from any broad-based severance program in which Mr. Shoff participates
and, by signing this Agreement, Mr. Shoff specifically waives any rights to
receive any amounts from any broad-based severance program in which he
participates.
5.05    Effect of Multiple Termination Events. Except as provided otherwise in
this Agreement, Mr. Shoff will receive the benefits and payments attributable to
the first termination event to occur, the effects of which are described in this
Article 5.
5.06    Notice of Termination. Any purported termination of employment by the
Corporation or by Mr. Shoff (other than due to Mr. Shoff's death) must be
communicated by written Notice of Termination to the other Party. For purposes
of this Agreement, a “Notice of Termination” means a notice that indicates the
specific termination provision in this Agreement relied upon and will set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. The Corporation may
terminate Mr. Shoff's employment [1] for Cause as defined in Section 5.07[1] or
[2] without Cause to be effective after the written notice is delivered to
Mr. Shoff. Mr. Shoff may terminate his employment, with or without Good Reason
as defined in Section 5.07[3] after the written notice is delivered to the
Executive Vice President - Human Resources of the Corporation. However, any
Notice of Termination that cites a reason that may be cured will be deemed to
not have been given if the condition cited is corrected within the 30 day (or
shorter) period after written notice is delivered.
5.07    Definitions.
[1]    “Cause” means the termination of Mr. Shoff's employment by the
Corporation for any of the following reasons:
[a]    Conviction of, or plea of guilty or nolo contendere to, a felony, whether
or not affecting the Corporation or any Group Member.
[b]    Disclosure to unauthorized persons of material information of the
Corporation or any Group Member which is believed by the Board, acting in good
faith, to be confidential; provided, that a disclosure will not be considered
“Cause” to the extent that [i] it is required pursuant to a court order or
subpoena from an appropriate regulatory agency or otherwise required by law or
regulation, [ii] it is made by Mr. Shoff in the ordinary course of business
within the scope of his authority or [iii] it is in the context of a dispute
between Mr. Shoff and the Corporation or any Group Member and limited to the
court or arbitrator considering the dispute, legal counsel and the other parties
to the dispute. In addition, it will not be “Cause” for Mr. Shoff to provide
truthful testimony regarding the Corporation or any Group Member to governmental
or regulatory authorities and any disclosure that does not constitute “Cause”
will be deemed not to violate Section 6.01.
[c]    Engagement (in connection with the business of the Corporation or any
Group Member) in illegal conduct or in gross misconduct, in either case, that
causes material financial or material reputational harm to the Corporation or
any Group Member.




--------------------------------------------------------------------------------




[d]    Failure to perform substantially Mr. Shoff's responsibilities as
described in this Agreement, after demand for substantial performance has been
given by the Board that specifically identifies how Mr. Shoff has not
substantially performed his responsibilities in accordance with Article 2 of
this Agreement. “Cause” does not, however, include any failure after the
Corporation gives a notice of a termination without Cause or Mr. Shoff gives
notice of a termination for Good Reason.
[e]    Material breach of the Corporation's written code of conduct and business
ethics. However, to the extent the breach is curable, the Corporation must give
Mr. Shoff notice and a reasonable opportunity to cure as described in
Section 5.06.
[f]    Attempt to obstruct or willful failure to cooperate with any
investigation authorized by the Board or any governmental or regulatory agency.
[g]    Being subject to the prohibitions of Section 19(a)(1) of the Federal
Deposit Insurance Act.
However, Cause will not arise solely because Mr. Shoff is absent from active
employment during periods of paid time-off, consistent with the Corporation's
applicable paid-time-off policy, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by Mr. Shoff and
approved by the Corporation.
[2]    “Disability” means Mr. Shoff's inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period beyond expiration of the Term, as
determined by a physician engaged by the Corporation.
[3]    “Good Reason” means the termination of Mr. Shoff's employment by
Mr. Shoff for any of the following reasons:
[a]    Reduction in Mr. Shoff's Base Salary without his consent; or
[b]    Involuntary discontinuance of Mr. Shoff's participation in any employee
benefit plans maintained by the Corporation, other than [i] by reason of legal
restrictions or limitations, [ii] as required by applicable law or [iii] a
discontinuance of a benefit plan as to all similarly situated executives of the
Corporation; or
[c]    Failure by the Corporation to obtain an assumption of the Corporation's
obligations under this Agreement by any successor to the Corporation, regardless
of whether that entity becomes a successor to the Corporation as a result of a
merger, consolidation, sale of assets of the Corporation or other form of
reorganization; or
[d]    Termination of employment by the Corporation which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 5.06;
or
[e]    A material breach of this Agreement by the Corporation, which breach is
not corrected within the time prescribed pursuant to Section 5.06 after
Mr. Shoff notifies the Corporation in writing of his intent to terminate
employment due to that material breach.




--------------------------------------------------------------------------------




However, it is specifically understood that termination of employment because a
successor has been identified and installed by the Corporation (as described in
Section 2.01) will not constitute “Good Reason” under this Agreement.
[4]    “Termination Date” means the earlier of [a] March 1, 2013, [b] the date a
successor is identified and installed by the Corporation, [c] the date specified
in the Notice of Termination provided pursuant to Section 5.06, [d] Mr. Shoff's
death, or [e] Mr. Shoff's Disability.
ARTICLE 6    POST-TERMINATION OBLIGATIONS
6.01    Non-Disclosure of Confidential Information. Mr. Shoff expressly
covenants and agrees that, during and after the Term, he will not reveal,
divulge or make known to any person, firm, company or corporation any
Confidential Information without the prior express written consent of the
Corporation. “Confidential Information” shall mean financial information about
the Corporation or any of its affiliates, strategies and techniques, trade
secrets, contract terms with vendors and suppliers, supplier lists and data, and
such other confidential, proprietary, or sensitive information concerning or
relating to the Corporation, any Group Member or any of their respective
affiliates or any third party that has disclosed or provided any of the same to
the Corporation on a confidential basis. Confidential Information shall not
include [1] any information which was or becomes generally available to the
public other than as a result of a wrongful disclosure by Mr. Shoff, or [2] any
information disclosed by Mr. Shoff which he reasonably and in good faith
believes is required for the performance of his duties under this Agreement, or
[3] any information compelled to be disclosed by applicable law; provided that
Mr. Shoff, to the extent not prohibited from so doing by applicable law, will
give the Corporation prior written notice of the information to be so disclosed
pursuant to clause [3] of this sentence as far in advance of its disclosure as
may be practical, will disclose no more information than is required and will
cooperate with any attempts by the Corporation or any Group Member to obtain a
protection order or similar treatment.
6.02    Return of Materials. Mr. Shoff agrees [1] to deliver or return to the
Corporation upon termination or expiration of this Agreement all written
Confidential Information furnished by the Corporation or any Group Member or
prepared by Mr. Shoff in connection with his services hereunder and [2] that he
will not retain any copies of any of the materials described in Section 6.02[1].
In addition, upon Mr. Shoff's termination of employment for any reason, he
agrees to immediately return to the Corporation all property of the Corporation
or any Group Member which is in his possession, including, but not limited to,
memoranda, books, papers, computer files, laptops, credit cards and keys.
6.03    Non-Competition and Non-Solicitation. Mr. Shoff covenants and agrees
that the non-solicitation covenants and obligations contained in the Award
Agreements shall remain enforceable and shall survive the termination of Mr.
Shoff's employment. Mr. Shoff further covenants and agrees that the
non-competition covenants and obligations contained in the SERP shall remain
enforceable and shall survive the termination of Mr. Shoff's employment.
6.04    Non-solicitation. Mr. Shoff hereby further agrees and covenants that for
a period of one (1) year following the Termination Date, he shall not, directly
or indirectly, on his own behalf or with others (i) induce or attempt to induce
any employee of Group Members to leave the employ of Group Members, or in any
way interfere with the relationship between Group Members and any employee, (ii)
knowingly hire any employee of Group Members, or (iii) induce or attempt to
induce any referral source, customer, or other business relation of Group
Members, not to do business with Group Members, or to cease doing business with
FirstMerit, or in any way interfere with the relationship between any such
referral source, customer, or business relation and Group Members.




--------------------------------------------------------------------------------




6.05    Cooperation and Non-disparagement. Mr. Shoff agrees that he shall fully
and completely cooperate with Corporation, the Group and Group's counsel in
connection with any legal or administrative matter currently pending or
hereafter brought against the Group or any of the Released Parties. Mr. Shoff
agrees that he will not knowingly make statements that are false and defamatory
about the Corporation, and Corporation agrees not to knowingly make statements
that are false and defamatory about Mr. Shoff. In determining whether a
statement is false and defamatory, the common law of Ohio shall apply and all
privileges and defenses to a claim of defamation shall be applicable. Provided
further that, for purposes of this Section, a statement shall be considered to
be made by the Corporation only if it is made by the Chief Executive Officer of
the Corporation or any executive that reports directly to the Chief Executive
Officer of the Corporation.
6.06    Injunctive Relief. Mr. Shoff acknowledges that it is impossible to
measure in money the damages that will accrue to the Corporation by reason of
Mr. Shoff's failure to observe any of the obligations imposed on him by this
Article 6. Accordingly, if the Corporation institutes an action to enforce the
provisions hereof, Mr. Shoff hereby waives the claim or defense that an adequate
remedy at law is available to the Corporation, and Mr. Shoff agrees not to urge
the claim or defense that a remedy at law exists. Also, if a final determination
is made by a court having competent jurisdiction that the time or territory or
any other restriction contained in Section 6.03 is an unenforceable restriction
on Mr. Shoff's activities, the provisions of Section 6.03 will not be rendered
void but will be deemed amended to apply the maximum time and territory and
other restrictions the court judicially determines or otherwise indicates to be
reasonable.


ARTICLE 7    ASSIGNMENT OF AGREEMENT
7.01    Except as specifically provided in this section, the Corporation may not
assign this Agreement to any person or entity that is not a Group Member.
However, this Agreement may and will be assigned or transferred to, and will be
binding upon and inure to the benefit of, any Successor of the Corporation, in
which case this Agreement will be interpreted and applied by substituting that
Successor for the Corporation under the terms of this Agreement. For these
purposes, “Successor” means any person, firm, corporation or business entity
which at any time, whether by merger, purchase or otherwise acquires all or
substantially all of the assets or the business of the Corporation.
7.02    Because the services to be provided by Mr. Shoff to the Corporation
under this Agreement are personal to him, Mr. Shoff may not assign the duties
allocated to him under this Agreement to any other person or entity. However,
this Agreement will inure to the benefit of and be enforceable by Mr. Shoff's
personal or legal representatives, executors and administrators, successors,
heirs, distributees, devisees, and legatees to the extent of any amounts payable
to Mr. Shoff that are due to Mr. Shoff upon his death.
ARTICLE 8    CONFIDENTIALITY
8.01    The Parties acknowledge and agree that a material inducement for them to
enter into this Agreement is their respective obligations to hold the facts,
terms, existence and amount of this Agreement completely confidential. In order
to preserve the value of this Agreement, the Parties agree as follows:
[1]
The events leading to this Agreement and the facts, terms, existence and amount
of this Agreement are confidential and shall not be disclosed by the Parties or
their attorneys except as required by legal process and then only after notice
is first given by the party seeking to make disclosure such that the other party
will have a reasonable opportunity to oppose disclosure. The Parties and their
counsel agree that they will exercise their best efforts to cause their
attorneys, representatives and other agents to maintain the confidentiality and
terms and provisions of this Agreement. The Parties





--------------------------------------------------------------------------------




may disclose the terms of this Agreement to their respective spouses, attorneys
or accountants and to applicable government taxing authorities. Additionally,
the Group Members may disclose this Agreement to their shareholders, directors,
officers, agents, insurers, employees, accountants, regulatory agencies and
financial advisors with legitimate business related reasons to know;


[2]
The Parties and their counsel agree not to disclose to any person, including any
members of the press or any other media or in any non-judicial public or private
forum, any information concerning the terms, facts, existence and amount of this
Agreement; and



[3]
The Parties represent and agree that they have not disclosed the facts, terms,
existence or amount of this Agreement to anyone other than their attorneys,
spouses or financial advisors.



ARTICLE 9    RELEASES, WAIVERS AND REVOCATION RIGHTS
9.01    Release. In consideration of receipt of the payments and benefits set
forth herein, Mr. Shoff does hereby fully and forever surrender, release, acquit
and discharge the Corporation, and its principals, stockholders, directors,
officers, agents, administrators, insurers, subsidiaries, affiliates, employees,
successors, assigns, related entities, and legal representatives, personally and
in their representative capacities, and each of them (collectively, “Released
Parties”), of and from any and all claims for costs of attorneys' fees,
expenses, compensation, and all losses, demands and damage of whatsoever nature
or kind in law or in equity, whether known or unknown, including without
limitation those claims arising out of, under, or by reason of Mr. Shoff's
employment with the Corporation or any Group Member, Mr. Shoff's relationship
with the Corporation or any Group Member and/or the termination of Mr. Shoff's
employment relationship and any and all claims which were or could have been
asserted in any charge, complaint, or related lawsuit. Without limiting the
generality of the foregoing, Mr. Shoff specifically releases and discharges, but
not by way of limitation, any obligation, claim, demand or cause of action based
on, or arising out of, any alleged wrongful termination, breach of employment
contract, breach of implied covenants of good faith and fair dealing,
defamation, fraud, promissory estoppel, intentional or negligent infliction of
emotional distress, discrimination based on age, pain and suffering, personal
injury, punitive damages, and any and all claims arising from any alleged
violation by the Released Parties of any federal, state, or local statutes,
ordinances or common laws, including but not limited to the Ohio Civil Rights
Act, including all provisions of the Ohio Revised Code concerning discrimination
on the basis of age, the Age Discrimination in Employment Act of 1967 (“ADEA”),
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act
or the Employee Retirement Income Security Act of 1974. This release of rights
is knowing and voluntary. The Corporation acknowledges that Mr. Shoff does not
release herein any rights or claims which may arise after the Effective Date of
this Agreement or any rights he has under this Agreement, any rights he may have
regarding the enforcement of this Agreement, his rights under COBRA, or his
rights to indemnification.


9.02    Waiver of Right to Sue. Except for the Corporation's promises and
obligations contained in this Agreement, Mr. Shoff further agrees, promises and
covenants that neither he, nor any person, organization, or any other entity
acting on his behalf will file, charge, claim, sue or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary relief or other) against the Corporation,
involving any matter occurring in the past up to the Effective Date of this
Agreement or involving any continuing effects of actions or practices which
arose prior to the Effective Date of this Agreement or the termination of Mr.
Shoff's employment.






--------------------------------------------------------------------------------




9.03    Older Workers' Benefit Protection Act Waiver. Mr. Shoff has certain
individual federal rights, which must be explicitly waived. Specifically,
Mr. Shoff is protected by the ADEA from discrimination in employment because of
his age. By executing this Agreement, Mr. Shoff waives these rights as to any
past or current claims. Notwithstanding anything else in this Agreement,
excluded from this Agreement are ADEA age claims that may arise after execution
of this Agreement. In connection with the releases in Section 9.01 and waivers
in Section 9.02 of any and all claims or disputes that Mr. Shoff has or may have
on the date hereof, Mr. Shoff makes the following acknowledgements:


[1]    By signing this Agreement, Mr. Shoff waives all claims against the
Released Parties for discrimination based on age, including without limitation,
any claim which arises under or by reason of a violation of the ADEA.


[2]    In consideration of the releases, waivers and covenants made by Mr. Shoff
under this Agreement, Mr. Shoff will be receiving the payments and other
benefits in the amounts and manner described in Articles 3, 4 and 5 of this
Agreement.


[3]    Mr. Shoff represents and acknowledges that he has consulted with an
attorney prior to executing this Agreement and Mr. Shoff has been given a period
of at least twenty-one (21) days within which to consider whether or not to
enter into this Agreement.


[4]    Mr. Shoff understands that this Agreement shall be effective as of August
31, 2012 (“Effective Date”), provided that the Agreement is not revoked by Mr.
Shoff within seven days after he signs the Agreement. For a period of seven days
after he signs the Agreement, Mr. Shoff has the right to revoke and/or cancel
this Agreement by the delivery of notice in writing of revocation and/or
cancellation to the Corporation. In the event that Mr. Shoff does not revoke
and/or cancel this Agreement during this period, this Agreement shall become
effective on the Effective Date. In the event that Mr. Shoff revokes this
Agreement, Mr. Shoff shall not be entitled to any of the consideration set out
in this Agreement.


ARTICLE 10    MISCELLANEOUS
10.01    Notices. Any notices, consents, requests, demands, approvals or other
communications to be given under this Agreement must be given in writing and
must be sent by registered or certified mail, return receipt requested, to Mr.
Shoff at the last address he has filed in writing with the Corporation or, in
the case of the Corporation, to the Corporation's General Counsel and Secretary
at the Corporation's principal offices.
10.02    Entire Agreement. Except for the award agreements evidencing Mr.
Shoff's equity awards, the retirement and pension plans identified herein,
including the SERP (referenced above), and the Indemnification Agreement dated
December 27, 2000, this Agreement, including Exhibit “A”, supersedes any prior
agreements or understandings, oral or written, between the Parties, or between
Mr. Shoff and the Corporation, with respect to the subject matter described in
this Agreement and Exhibit “A”, including without limitation, the Amended and
Restated Change in Control Termination Agreement dated January 8, 2009, and the
Amended and Restated Displacement Agreement dated December 22, 2008, (rendering
such agreements null and void as of the Effective Date of this Agreement), and
constitutes the entire agreement of the Parties with respect to any matter
covered in this Agreement and Exhibit “A.”
10.03    Amendment and Modification. This Agreement may not be varied, altered,
modified, canceled, changed or in any way amended except by written agreement of
the Parties. However, by signing this Agreement, Mr. Shoff agrees, without any
further consideration, to consent to any amendment necessary to avoid penalties
under Code §409A.




--------------------------------------------------------------------------------




10.04    Severability. If any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement will remain in full force and effect.
10.05    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same Agreement. Facsimile signatures will
have the same legal effect as original signatures.
10.06    Tax Withholding. The Corporation will withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as required
by any applicable law or governmental regulation or ruling. Mr. Shoff will be
responsible for the payment of all taxes associated with any payments or
benefits provided under this Agreement.
10.08    Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions described in this Agreement [1] will not constitute a
waiver of that or any other term, covenant or condition and [2] will not
constitute a waiver or relinquishment of the Party's right to insist
subsequently on strict compliance of the affected (and all other) terms,
covenants or conditions of this Agreement.
10.10    Governing Document. The terms of this Agreement will supersede and
control over any conflicting language in any other agreement, plan, program or
practice of the Corporation.
10.11    Applicable Law. To the extent not preempted by federal law, the
provisions of this Agreement will be construed and enforced in accordance with
the laws of the state of Ohio.
10.12    Code §409A. This Agreement is intended to satisfy the requirements of
Code §409A and shall be interpreted and administered consistent with such
intent. Solely for purposes of complying with Code §409A, any reference to a
“termination” or “termination of employment” shall mean a “separation from
service” within the meaning of Code §409A. All payments pursuant to this
Agreement shall first be paid under an exemption from the requirements of Code
§409A, including, without limitation, the exemption for short-term deferrals and
separation pay. For purposes of Code §409A, each payment pursuant to this
Agreement shall be treated as a separate payment. Notwithstanding the foregoing,
in the event that Mr. Shoff is a “specified employee” (as defined in Code §409A)
of the Corporation on the date of his termination of employment and is entitled
to a payment under this Agreement that is required to be delayed pursuant to
Code § 409A(a)(2)(B)(i), then such payment or benefit, as applicable, shall not
be paid or provided (or begin to be paid or provided) until the first day of the
seventh month following the date of Mr. Shoff's termination of employment (or,
if earlier, the date of his death). The first payment that can be made to the
Executive following such period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such period due
to the application of Code §409A(a)(2)(B)(i). If any benefits permitted or
required to be provided under this Agreement are otherwise reasonably determined
by the Corporation or Mr. Shoff to be subject for any reason to a material risk
of additional tax pursuant to Code §409A(a)(1), the Corporation and Mr. Shoff
agree to negotiate in good faith appropriate provisions to avoid such risk
without materially changing the economic value of this Agreement to Mr. Shoff or
the economic value or financial effect of this Agreement on the Corporation.
10.13    Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
10.14    Survival of Mr. Shoff's Rights. All of Mr. Shoff's rights hereunder,
including his rights to compensation and benefits, and his obligations under
Article 6 hereof, shall survive the termination of Mr. Shoff's employment and/or
the termination of this Agreement.




--------------------------------------------------------------------------------




10.15    Joint and Several Liability. The obligations of the Corporation and the
Group Members to Mr. Shoff under this Agreement are joint and several.
10.16    Approvals. The Corporation represents and warrants to Mr. Shoff that it
has taken all corporate action necessary to authorize this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement, as of August 31,
2012.
FIRSTMERIT BANK, NA
By:  /s/ Christopher J. Maurer
         Christopher J. Maurer
Date signed:August 31, 2012
Title: Executive Vice President Human Resources
 



Larry A. Shoff


By: /s/ Larry A. Shoff
 Larry A. Shoff
Date signed:August 31, 2012





--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE


This General Release (the “Agreement”) is made and entered into as of [______],
by and between FirstMerit Bank, NA (“Corporation”), a national banking
association, and Larry A. Shoff (“Mr. Shoff”) (collectively, the “Parties”).


ARTICLE I    RELEASES, WAIVERS AND REVOCATION RIGHTS


1.01    Release. In consideration of receipt of the payments and benefits set
forth in Article 5 of the Transition Agreement by and between the Corporation
and Mr. Shoff, effective as of _______, 2012 (“Transition Agreement”), Mr. Shoff
does hereby fully and forever surrender, release, acquit and discharge the
Corporation, and its principals, stockholders, directors, officers, agents,
administrators, insurers, subsidiaries, affiliates, employees, successors,
assigns, related entities, and legal representatives, personally and in their
representative capacities, and each of them (collectively, “Released Parties”),
of and from any and all claims for costs of attorneys' fees, expenses,
compensation, and all losses, demands and damage of whatsoever nature or kind in
law or in equity, whether known or unknown, including without limitation those
claims arising out of, under, or by reason of Mr. Shoff's employment with the
Corporation or any Group Member (as defined in the Transition Agreement),
Mr. Shoff's relationship with the Corporation or any Group Member and/or the
termination of Mr. Shoff's employment relationship and any and all claims which
were or could have been asserted in any charge, complaint, or related lawsuit.
Without limiting the generality of the foregoing, Mr. Shoff specifically
releases and discharges, but not by way of limitation, any obligation, claim,
demand or cause of action based on, or arising out of, any alleged wrongful
termination, breach of employment contract, breach of implied covenants of good
faith and fair dealing, defamation, fraud, promissory estoppel, intentional or
negligent infliction of emotional distress, discrimination based on age, pain
and suffering, personal injury, punitive damages, and any and all claims arising
from any alleged violation by the Released Parties of any federal, state, or
local statutes, ordinances or common laws, including but not limited to the Ohio
Civil Rights Act, including all provisions of the Ohio Revised Code concerning
discrimination on the basis of age, the Age Discrimination in Employment Act of
1967 (“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act or the Employee Retirement Income Security Act of 1974. This
release of rights is knowing and voluntary. The Corporation acknowledges that
Mr. Shoff does not release herein any rights or claims which may arise after the
Effective Date of this Agreement (as defined in Section 1.03 of this Agreement)
nor any rights he has under the Transition Agreement, any rights he may have
regarding the enforcement of the Transition Agreement, his rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or his
rights to indemnification.


1.02    Waiver of Right to Sue. Except for the Corporation's promises and
obligations contained in the Transition Agreement, Mr. Shoff further agrees,
promises and covenants that neither he, nor any person, organization, or any
other entity acting on his behalf will file, charge, claim, sue or cause or
permit to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary relief or other) against the
Corporation, involving any matter occurring in the past up to the Effective Date
of this Agreement or involving any continuing effects of actions or practices
which arose prior to the Effective Date of this Agreement or the termination of
Mr. Shoff's employment.


1.03    Older Workers' Benefit Protection Act Waiver. Mr. Shoff has certain
individual federal rights, which must be explicitly waived. Specifically,
Mr. Shoff is protected by the ADEA from discrimination in




--------------------------------------------------------------------------------




employment because of his age. By executing this Agreement, Mr. Shoff waives
these rights as to any past or current claims. Notwithstanding anything else in
this Agreement, excluded from this Agreement are ADEA age claims that may arise
after execution of this Agreement. In connection with the releases in
Section 1.01 and waivers in Section 1.02 of any and all claims or disputes that
Mr. Shoff has or may have on the date hereof, Mr. Shoff makes the following
acknowledgements:


[1]    By signing this Agreement, Mr. Shoff waives all claims against the
Released Parties for discrimination based on age, including without limitation,
any claim which arises under or by reason of a violation of the ADEA.


[2]    In consideration of the releases, waivers and covenants made by Mr. Shoff
under this Agreement, Mr. Shoff will be receiving the payments and other
benefits in the amounts and manner described in Article 5 of the Transition
Agreement.


[3]    Mr. Shoff represents and acknowledges that he has consulted with an
attorney prior to executing this Agreement and Mr. Shoff has been given a period
of at least twenty-one (21) days within which to consider whether or not to
enter into this Agreement.


[4]    Mr. Shoff understands that this Agreement shall be effective as of the
Effective Date (as defined in the Transition Agreement) (“Effective Date”),
provided that the Agreement is not revoked by Mr. Shoff within seven days after
he signs the Agreement. For a period of seven days after he signs the Agreement,
Mr. Shoff has the right to revoke and/or cancel this Agreement by the delivery
of notice in writing of revocation and/or cancellation to the Corporation. In
the event that Mr. Shoff does not revoke and/or cancel this Agreement during
this period, this Agreement shall become effective on the Effective Date. In the
event that Mr. Shoff revokes this Agreement, Mr. Shoff shall not be entitled to
any of the consideration set out in Article 5 of the Transition Agreement.




--------------------------------------------------------------------------------






ARTICLE 2    MISCELLANEOUS
2.01    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same Agreement. Facsimile signatures will
have the same legal effect as original signatures.
2.02    Applicable Law. To the extent not preempted by federal law, the
provisions of this Agreement will be construed and enforced in accordance with
the laws of the state of Ohio.
2.03    Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement, as of _________,
20___.
FIRSTMERIT BANK, NA
By:                        
___________________
Date signed:
Title:________________________________
 



Larry A. Shoff


By:                        
Larry A. Shoff
Date signed:









